Citation Nr: 0913983	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a cardiovascular 
disorder to include being secondary to the appellant's 
service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

6.  Entitlement to a compensable evaluation for a disability 
of the lumbar segment of the spine.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from May 1968 to 
September 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of July and September 2005 of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), located in St. Louis, Missouri.  

The issues involving the lower back, a cardiac disorder, and 
peripheral neuropathy are addressed in the REMAND portion of 
the decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  When the appellant retired from the military, his hearing 
was medically determined to be within normal limits.

3.  Although the appellant now suffers, for VA purposes, 
hearing loss, medical evidence etiologically linking this 
disorder with the appellant's military service has not been 
presented.

4.  The appellant claims that he now suffers from tinnitus.

5.  Medical evidence etiologically linking the appellant's 
claimed tinnitus and his military service or any incidents 
therein has not been presented.

6.  The appellant claims that he now suffers from PTSD; 
nevertheless, neither PTSD nor any other psychiatric disorder 
has been diagnosed.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by or the 
result of active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  The appellant's claimed tinnitus was not incurred in or 
aggravated by or the result of military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

3.  PTSD was not incurred or aggravated by or the result of 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
appellant in January 2005 from the agency of original 
jurisdiction (AOJ).  This letter informed the appellant of 
what evidence was required to substantiate the claim for 
service connection and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

The Federal Circuit Court and Veterans Claims Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant and his representative 
over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's and his 
representative's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  It is noted that the appellant has implied that the 
only treatment for any of his conditions has been performed 
by VA medical personnel at the Fayetteville, Arkansas, VA 
Medical Center (VAMC).  He has not claimed that he has 
received medical treatment via Tri-Care or that he has 
presented himself for treatment at a military facility (which 
he could do based on his retirement from the US Army.  
Therefore, based upon the information that has been provided 
by the appellant, the Board must conclude that all of the 
appellant's available medical records have been obtained and 
included in the claims folder.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
underwent such medical examinations in conjunction with his 
claim for benefits.  The results from those examinations have 
been included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
his obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the appellant was provided with a Dingess-type notice 
letter in March 2006.  This letter specifically discussed the 
contents of Dingess and how the Dingess claim could affect 
the appellant's case.  Because this notice has been provided, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2008), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

I.  Bilateral Hearing Loss

For hearing disabilities, the regulations provide that 
impaired hearing will be considered to be a disability for 
the purposes of applying the laws administered by VA "when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."  38 C.F.R. § 3.385 
(2008).

Even though disabling hearing loss may not be demonstrated at 
separation, a appellant may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

The appellant underwent a service retirement physical in June 
1992.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
15
15
LEFT
25
30
5
10
20

Speech recognition ability testing was not performed.  

In conjunction with this claim, the appellant underwent a VA 
audiological examination in April 2005.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
20
20
25
LEFT
45
45
40
75
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The examiner diagnosed the appellant as having hearing loss 
in the left ear.  The examiner did not however provide an 
etiological opinion.  

An addendum to those examination results was provided in June 
2005.  At that time, the audiology specialist wrote the 
following:

It is less likely than not that the 
current hearing loss, or some portion of 
the loss, is due to acoustic trauma or 
other events while on active duty.

....

RATIONALE FOR OPINION:  Hearing Loss:  No 
evidence of a noise induced hearing loss 
at time of retirement.  The right ear was 
clinically normal at time of retirement.  
Left ear did not have thresholds meeting 
VA criteria for disability.  Left ear 
thresholds were atypical for hearing loss 
due to noise or ototoxic drugs.  It 
appears that the left ear loss was 
acquired after leaving service.  Etiology 
of current loss is unknown.  

A noted in the earlier report, the right 
ear is clinically normal.  Generally, 
noise exposure and ototoxic drugs cause 
bilateral losses.  The normal right ear 
findings suggest an etiology other than 
exposures in service.  It is less likely 
than not that any portion of the hearing 
loss is due to events or exposure while 
on active duty.

The examiner further noted that while audiological testing of 
the appellant in 1980 suggested hearing loss in the left ear, 
subsequent service examinations did not repeat those same 
results.  The examiner concluded that the 1980 test was 
faulty.  

The appellant has continued to claim that he was repeatedly 
exposed to loud noises, including gunfire while he was 
stationed in the Republic of Vietnam.  As such, he avers that 
VA compensation benefits for bilateral hearing loss should be 
awarded.  Yet, despite the appellant's assertions, he has not 
provided any additional evidence that would support his 
claim.  He has not proffered audiological examination reports 
that show hearing loss in both or just one ear.  He has not 
submitted an opinion from an audiological expert that would 
link any found hearing loss with the appellant's military 
service.  None of the other records submitted by the 
appellant or obtained from the VA Medical Center insinuates 
that a relationship exists between the appellant's current 
hearing loss and his military service or any incidents 
therein.  

Even assuming that the appellant did have some noise exposure 
during service, the appellant is not himself shown to have 
the requisite medical expertise to provide his own objective 
clinical opinion that hearing loss first demonstrated decades 
after service is directly attributable to noise exposure 
during service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992).  Therefore, his opinion, while offered in good 
faith, cannot be considered competent medical evidence and, 
as such, it is insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2008); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this instance, the appellant is competent to say that that 
he now is unable to hear a television or people talking.  He 
can claim that he was exposed to loud noises while in 
service.  However, he is not competent to say that he has an 
actual disability that is related to his service or to a 
condition he suffered therefrom while he was in service or 
that it was related to a service-connected disability.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Yet, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs with respect to his current hearing or 
the lack thereof.  The Board also believes that the appellant 
is sincere in expressing his opinion with respect to the 
etiology of any hearing loss that he now suffers therefrom.  
However, the matter at hand involves complex medical 
assessments that require medical expertise.  See Jandreau.  
The appellant is not competent to provide more than simple 
medical observations.  He is not competent to provide complex 
medical opinions regarding the nature of his haring loss.  
See Barr.  Thus, the lay assertions are not competent or 
sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from a bilateral hearing loss 
that was caused by or related to his service has not been 
presented.  Therefore, it is the conclusion of the Board that 
the preponderance of the evidence is against the appellant's 
claim.  As the evidence is not in equipoise, the appellant is 
not afforded the benefit-of-the-doubt, and the Board 
concludes that service connection is may not granted.  

II.  Tinnitus

Also asserted by the appellant is that he now suffers from 
tinnitus and that this condition is somehow related to his 
service.  Yet, he has only provided his statements that he 
has this disorder.  Neither he nor his representative has 
proffered medical documents that would substantiate or even 
suggest that the appellant now suffers from the disorder.  

More importantly, neither the appellant's representative nor 
the appellant has proffered a medical opinion that would 
etiologically link the appellant's claimed disorder with his 
military service or any incidents therein.  Instead, the 
claims folder contains the results of a VA medical 
examination opinion that is dated June 2005.  In that 
opinion, the examiner noted that the claimed tinnitus was 
more than likely related to post-service factors vice the 
appellant's military service.  The examiner pointed out that 
the appellant did not complain of tinnitus while in service 
even though he was exposed to loud noises in service which 
might have caused the condition.  It was further noted that 
the appellant did not complain of tinnitus until he submitted 
his claim for benefits even though he had previously seen VA 
caregivers.  

The appellant has continued to claim that he was repeatedly 
exposed to loud noises and that this has produced tinnitus.  
Yet, despite the appellant's assertions, he has not provided 
any additional evidence that would support his claim.  He has 
not submitted an opinion from an audiological expert that 
would etiologically tie his current complaints involving 
tinnitus with his military service.  None of the other 
records submitted by the appellant or obtained from the VA 
Medical Center insinuates that a relationship exists between 
the appellant's claimed tinnitus and his military service or 
any incidents therein.  

Even assuming that the appellant did have some noise exposure 
during service, the appellant is not himself shown to have 
the requisite medical expertise to provide his own objective 
clinical opinion that his claimed tinnitus first demonstrated 
decades after service is directly attributable to noise 
exposure during service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 495 (1992).  Therefore, his opinion, while offered 
in good faith, cannot be considered competent medical 
evidence and, as such, it is insufficient for purposes of 
establishing nexus, or causation.  38 C.F.R. § 3.159(a)(1) 
(2008); also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In this instance, the appellant is competent to say that that 
he now has ringing in his ears.  He can claim that he was 
exposed to loud noises while in service.  However, he is not 
competent to say that he has an actual disability that is 
related to his service or to a condition he suffered 
therefrom while he was in service or that it was related to a 
service-connected disability.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Yet, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs with respect to his claimed tinnitus.  
The Board also believes that the appellant is sincere in 
expressing his opinion with respect to the etiology of the 
claimed disorder.  However, the matter at hand involves 
complex medical assessments that require medical expertise.  
See Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the nature of his 
claimed tinnitus.  See Barr.  Thus, the lay assertions are 
not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from tinnitus that was caused 
by or related to his service has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.  As the evidence is not in equipoise, the appellant is 
not afforded the benefit-of-the-doubt, and the Board 
concludes that service connection is may not granted.  

III.  Psychiatric Disorder

The appellant has also averred that he now has a psychiatric 
disorder that was caused by his military service.  
Unfortunately, he has not been very specific with his 
contentions regarding a mental disorder.  He has merely 
claimed that he suffers from post-traumatic stress disorder 
(PTSD) but has not elaborated on his assertions.  He has not 
been specific as to where or when he was diagnosed with said 
condition nor has he mentioned the type of treatment he has 
received for it.  

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2008).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2008).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice. of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.   Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7 .46( e ),( f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008).

The appellant underwent a VA psychiatric examination in May 
2005.  During the history-gathering portion of the exam, the 
examiner specifically noted that the veteran did not appear 
to suffer from symptoms that would indicate the presence of 
PTSD.  It was further noted that the appellant was not 
receiving any type of care or treatment for a psychiatric 
disorder nor had he sought treatment for such a condition.  
Upon completion of the exam, the doctor found that the 
appellant was not suffering from a psychiatric disorder.  It 
was reported that the appellant had a few symptoms in the 
form of re-experiencing some of the stresses of combat 
suggesting PTSD, but that the appellant was well-adjusted and 
not suffering from a mental disorder.  A note was added to 
the examination results; that note stated that while the 
claims folder had not been reviewed prior to the exam, the 
claims folder had been reviewed after the exam.  The examiner 
concluded that the review of the claims folder did not change 
his opinion that the appellant was not suffering from a 
psychiatric disorder to include PTSD.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In this case, a verifiable diagnosis involving a 
psychiatric disorder or disability has not been given or 
obtained.  Without such a diagnosis, entitlement to service 
connection may not be established.  The Board finds therefore 
that there is not sufficient evidence to place the evidence 
in equipoise as to whether the appellant suffers from a 
mental disorder related to or caused by his military service.  
On the basis of these findings and following a full review of 
the record, the Board concludes that the record does not show 
that the appellant currently suffers from a psychiatric 
disorder, including PTSD, related to his military service, 
and service connection is not warranted.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is denied.

3.  Entitlement to service connection for PTSD is denied.  




REMAND

The remaining issues on appeal involve entitlement to service 
connection for a cardiovascular disability and peripheral 
neuropathy of the lower extremities.  A third issue involves 
entitlement to a compensable evaluation for a lower back 
disability.  The Board will address this last issue first.

The Board notes that during the pendency of this appeal, the 
Court issued a decision in the case of Vazquez-Flores v. 
Peake,  22 Vet. App. 37 (2008).  In that case, the Court 
found that for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The appellant has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the appellant's claims.

The Board further believes that the appellant should undergo 
another examination of the lower back.  The record indicates 
that the appellant has been diagnosed as suffering from 
compressed discs spacing along with pain.  The appellant has 
asserted that he has some tingling in his lower extremities 
which may (or may not) indicate radiculopathy due to disc 
disease.  While the appellant did undergo a VA examination of 
the back in 2005, the examiner was silent as to whether the 
appellant now had degenerative disc disease.  Moreover, it is 
unclear from the comments provided as to whether there is any 
limitation due to weakness, fatigability, incoordination, or 
flare-ups with respect to lower back in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner also 
did not comment on whether there were any effects of the 
disabilities upon ordinary use.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  As noted, the record reflects unclear and incomplete 
diagnoses with respect to the appellant's lower back.  The 
Board believes that a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment (the complete claims folder) so that the 
disability evaluation will be a fully informed one should be 
accomplished.  Such an examination will ensure that the Board 
has all the requisite information before it prior to issuing 
a decision on the merits of the appellant's claim including 
the effect of the disability on the appellant's functional 
capabilities.  Hence, this issue will be remanded for the 
purpose of obtaining the needed information.

With respect to the issue involving peripheral neuropathy of 
the lower extremities, the record reveals that the appellant 
has not undergone a VA examination in order to determine 
whether he now suffers from such a condition, and if so, 
whether it is secondary to his service-connected diabetes or 
as a result of his exposure to chemical dioxins while 
stationed in South Vietnam.  As reported above, the VA has a 
duty to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  The 
Board believes that a thorough and contemporaneous medical 
examination should be accomplished.  Such an examination will 
ensure that the Board has all the requisite information 
before it prior to issuing a decision on the merits of the 
appellant's claim.  Hence, this issue will be remanded for 
the purpose of obtaining the needed information.

The final issue on appeal involves entitlement to service 
connection for a cardiovascular disorder.  The record 
indicates that the appellant was seen at the VA Medical 
Center in St. Louis in March 2005.  A VA caregiver noted that 
the appellant was diagnosed with type II diabetes mellitus.  
That same VA caregiver wrote that the appellant's 
cardiovascular complications were directly due to his 
service-connected diabetes mellitus.  The appellant underwent 
a VA cardiology exam in August 2005.  The examiner concluded 
the examination by writing that the appellant's cardiac 
condition was not caused by or the result of his diabetes 
mellitus.  In other words, two medical providers, both of 
whom were not physicians, provided diametrically opposite 
opinions concerning the etiology of the appellant's 
cardiovascular disorder.  

Because there is a lack of clarity and consistency between 
the two examination results, the Board believes that the 
appellant should undergo another cardiology examination in 
order to resolve any previous unclear findings.  Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2008) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes").  A new and complete 
examination will provide the Board with a basis to either 
agree or refute the appellant's various assertions, and will 
provide the VA with a more complete picture of whether 
service connection may be granted for the appellant's cardiac 
condition.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2005 for the disability or 
disabilities on appeal, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified (to include any TRICARE 
records and other medical records 
possibly located at the medical facility 
at Fort Leonard Wood Army Base, 
Missouri).  The RO/AMC should 
specifically ask that the appellant 
provide copies of any yearly physicals 
that may have been performed as a result 
of his employment (if any).  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2008).

2.  With respect to the appellant's 
disability of the lumbar segment of the 
spine, the appellant should undergo a VA 
examination by an orthopedist and 
neurologist in order to determine the 
nature and severity of his lower back 
disability.  The examiners should be 
provided with the appellant's claims 
folder and a copy of this Remand and 
should review the appellant's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.

The orthopedist and neurologist should 
specifically comment on whether the 
appellant now suffers from degenerative 
joint disease of the back and/or 
degenerative disc disease, along with any 
other manifestations and symptoms 
produced by the disability.  Readings 
should be obtained concerning the 
appellant's range of motion of the lower 
back and any limitation of function of 
the parts affected by limitation of 
motion.  The examiners should also be 
asked to include the normal ranges of 
motion of the lower back.  Additionally, 
the examiners should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the appellant is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, the 
examiners should discuss the total 
duration of any incapacitating episodes 
(number of days) in the past twelve (12) 
months, as well as comment on any related 
chronic orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided by both examiners 
as to whether the appellant experiences 
symptoms compatible with severe, 
recurring attacks, with intermittent 
relief or pronounced intervertebral disc 
syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.

The claims folder and this Remand must be 
made available to each examiner for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.

3.  The appellant once again should be 
afforded a VA cardiology examination.   
The claims folder should be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
must be conducted by a physician; i.e., 
not a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera, and the examination should not 
be performed by an individual who has 
previously examined the appellant.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
appellant's current cardiovascular 
disability is secondary to his service-
connected diabetes mellitus.  It would be 
helpful if the examiner would use the 
following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  The examiner must 
specifically discuss the opinions 
provided by VA medical care providers 
dated March 10, 2005, and August 17, 
2005, and the diagnoses given in both of 
those reports.  The examiner must further 
annotate why one diagnosis is more 
correct than the other. Also, it is 
requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The RO/AMC should schedule the 
appellant for an appropriate medical 
examination in order to determine whether 
the appellant now suffers from peripheral 
neuropathy of the lower extremities, to 
include being due to chemical dioxin 
exposure or alternatively secondary to 
diabetes mellitus.  The examination must 
be accomplished by a physician; i.e., not 
a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera, who has not previously treated 
the appellant.  The complete claims 
folder and this remand are to be made 
available to the examiner before the 
examination, and the examiner must 
indicate that he or she has reviewed the 
claims folder.

The examiner is asked to express an 
opinion concerning whether the appellant 
suffers from peripheral neuropathy and 
the etiology of the claimed disorder.  It 
would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.  If these matters 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The results 
proffered by the examiner must reference 
the complete claims folder and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
his accredited representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


